DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to restriction election received Sep. 28, 2022.
2.	Applicant elected IA, IIC and IIIC with traverse. Applicant argued that different species would not require different search. In response, Species IA defines traffic control device as a stop sign while species IB define the traffic control device as a blinking signal  or an arrow signal. Clearly the two devices are different and would require a different field of search. In addition, Species IIA define the first zone as an area between a stop location of the vehicle and a stop line of the upcoming intersection while IIB and IIC define the first zone as an area between a stop location of the vehicle and boundary of the upcoming intersection or a determined region of interest. The first zone is defined differently in each of the species and would therefore require a different field of search and different prior art for each of the species. Similarly, species III define the second zone using different regions which also requires different field of search. Therefore, the restriction requirement made on August 17, 2022 is proper. Claim 14 belongs to IIA and is therefore a non-elected claim. Claims 1-2, 6-7, 10-13 and 19-20  are pending examination. Restriction is made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, 6-7, 10-11, 13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi, U.S. Patent Application Publication No. 2010/0305804.
As to claims 1 and 13, Taguchi teaches a method and system for controlling an autonomous vehicle, comprising: 
receiving, via one or more sensing devices, sensor data relating to an environment associated with the vehicle (see para. 30: “The white line recognition sensor 17 has a camera and an image processing device, and detects white lines on the left and right sides of a vehicle-cruising lane, and outputs the detected positions (coordinates) of the left and right white lines to the ECU 10. From the positions of the left and right white lines, the ECU 10 calculates a line that passes through the center of the vehicle (a vehicle central line), the radius of curvature of the vehicle center line, and the like. The navigation system 18 performs detection of the present position of the vehicle, the route guidance to a destination, etc. In particular, this navigation system 18 reads from a map database the configuration of the road on which the vehicle is presently traveling, and outputs the road configuration information to the ECU 10”; examiner interpretation: vehicle includes line recognition sensor, camera, image processing device and navigation system that detects vehicle environment); 
determining, by a processor, at least one of a type of an intersection, a type of a traffic control device, and a signal of the traffic control device associated with an upcoming intersection based on at least one of the sensor data and map data (see para. 43: ” The vehicle travel control apparatus of the first embodiment, through the use of the navigation system 18, reads from the map database the road configuration of a course along which the vehicle is going to travel, and sets a target travel route, and generates a velocity pattern commensurate with the target travel route”; 
para. 44:” when the vehicle comes to face a traffic light while traveling, the vehicle enters a so-called optional zone or a so-called dilemma zone. The dilemma zone refers to a region in which a vehicle facing a yellow traffic light will pass the traffic light or the stop line after the light turns to red, which means a neglect of traffic signal, if the vehicle continues traveling at the present velocity, or will stop within the intersection if the vehicle stops through ordinary deceleration caused by applying the brake; 
para. 45: ” the velocity and the position of the vehicle from which the vehicle is expected to stop exactly at the stop line if the vehicle begins to decelerate at ordinary deceleration, and a straight line L2 that shows the velocity and the position of the vehicle from which the vehicle, if continuing to travel at the same velocity, is expected to pass the stop line at the time point when the traffic light switches from yellow to red. With respect to the curve L1 and the straight line L2 as borders, a region thereabove is a zone in which the vehicle can pass the stop line while the yellow (or green) light is on, and a region therebelow is a zone in which the vehicle can stop at the stop line for the red light.”; examiner interpretation: the vehicle control apparatus determines road configuration and determines traffic lights with current status of the light, i.e. green, yellow or red); 
defining, by the processor, a first zone and a second zone of the upcoming intersection based on the at least one of the type of the intersection, the type of the traffic control device, and the signal of the traffic control device associated with an upcoming intersection (see para. 44:” when the vehicle comes to face a traffic light while traveling, the vehicle enters a so-called optional zone or a so-called dilemma zone. The dilemma zone refers to a region in which a vehicle facing a yellow traffic light will pass the traffic light or the stop line after the light turns to red, which means a neglect of traffic signal, if the vehicle continues traveling at the present velocity, or will stop within the intersection if the vehicle stops through ordinary deceleration caused by applying the brake”; para. 45: “With respect to the curve L1 and the straight line L2 as borders, a region thereabove is a zone in which the vehicle can pass the stop line while the yellow (or green) light is on, and a region therebelow is a zone in which the vehicle can stop at the stop line for the red light. Besides, the regions defined between the curve L1 and the straight line L2 are the optional zone and the dilemma zone.”; Para. 46: “he acceleration/deceleration of the vehicle is induced into the zone in which the vehicle is able to stop at the stop line, or into the zone in which the vehicle is able to pass the stop line while the traffic light is yellow. At this time, the average acceleration/deceleration of the host vehicle is used to predict entrance into the dilemma zone, and the induction is made stronger the shorter the distance to the stop line, and the induction is made relatively strong with regard to the entrance into the dilemma zone toward the center thereof”; examiner interpretation: dilemma zone and optional zone, i.e. “first zone and second zone” are defined by the process based on the intersection and the traffic signal); 
determining, by the processor, a current zone of the vehicle based on the first zone and the second zone and a position of the vehicle (see para. 54: “it is determined whether or not the vehicle is going to enter the dilemma zone. This determination is made by setting the curve L1 that shows the velocity of a vehicle and the position of the vehicle relative to the stop line which have such a relation that the stop position at which the vehicle traveling at the velocity and at the position is expected to stop if the vehicle begins to decelerate at ordinary deceleration coincides with the stop line, that is, the velocity and the position of the vehicle from which the vehicle is expected to stop exactly at the stop line if the vehicle begins to decelerate at ordinary deceleration, and the straight line L2 that shows the velocity and the position of the vehicle from which the vehicle, if continuing to travel at the same velocity, is expected to pass the stop line at the time point when the traffic light switches from yellow to red, as shown in FIG. 4, and then finding the position of the vehicle in the graph in FIG. 4 on the basis of the present velocity of the vehicle and the estimated distance thereof to the traffic light stop line”, examiner interpretation, vehicle control apparatus determines the vehicle is currently in a dilemma zone based on the position of the vehicle); and 
selectively controlling, by the processor, lateral movement and longitudinal movement of the vehicle based on a control method that evaluates the current zone, operator instructions, and autonomous control instructions when controlling the vehicle (see para. 47:” the vehicle travel control apparatus firstly generates a basic map BM1 for setting a target acceleration/deceleration that corresponds to the accelerator pedal angle and the brake pedal angle, as shown in FIG. 3. In the diagram of FIG. 3, the horizontal axis represents the amount of operation of the accelerator pedal (the accelerator pedal angle) and the amount of operation of the brake pedal (the brake pedal angle), and the vertical axis represents the acceleration/deceleration of the vehicle (the acceleration on the positive side, and the deceleration on the negative side). Incidentally, in the following description, the amount of depression of the accelerator pedal caused by the driver, that is, the amount of operation of the accelerator pedal (the accelerator operation amount), is termed the accelerator pedal angle, and the amount of depression of the brake pedal caused by the driver, that is, the amount of operation of the brake pedal (the brake pedal stroke, or the depression force), is termed the brake pedal angle”; para. 61: “f in this step it is determined that the distance S is not greater than the distance T, it is then determined in step S28 whether or not the vehicle is going to turn right or left. If in step S27 it is determined that the distance S is greater than the distance T, or if in step S28 it is determined that the vehicle is going to turn right or left, the process proceeds to step S29, in which the position of the intersection point P1 on the acceleration/deceleration-correspondent map GM1 is moved rightward, that is, moved in such a direction that the accelerator pedal angle increases (e.g., by +10%) while the evasive induction target acceleration/deceleration is maintained. On the other hand, if in step S27 it is determined that the distance S is not greater than the distance T, or if in step S28 that the vehicle is not going to turn right or left, the process proceeds to step S30, in which the position of the intersection point P1 on the acceleration/deceleration-correspondent map GM1 is moved leftward, that is, moved in such a direction that the accelerator pedal angle decreases (e.g., by -10%) while the evasive induction target acceleration/deceleration is maintained”; examiner interpretation: vehicle control device autonomously controls the movement of the vehicle based on the driver amount of pedal depression, i.e. “operator instruction” and the current zone in which the vehicle is location).
	As to claim 2, Taguschi teaches the method of claim 1, wherein the type of the traffic control device is determined to be at least one of a stop sign and a traffic light (see para. 45, the control device is a traffic light).
	As to claims 6 and 19, Taguchi teaches the method and system of claims 1 and 13, wherein the defining the first zone comprises defining the first zone based on an area between the stop location of the vehicle and a determined region of interest (see para. 45:” a region thereabove is a zone in which the vehicle can pass the stop line while the yellow (or green) light is on, and a region therebelow is a zone in which the vehicle can stop at the stop line for the red light. Besides, the regions defined between the curve L1 and the straight line L2 are the optional zone and the dilemma zone”).
As to claims 7 and 20, Taguchi teaches the method and system of claims 6 and 19, wherein the defining the second zone comprises defining the second zone based on an area immediately following the determined region of interest from the first zone (see para. 45:” a region thereabove is a zone in which the vehicle can pass the stop line while the yellow (or green) light is on, and a region therebelow is a zone in which the vehicle can stop at the stop line for the red light. Besides, the regions defined between the curve L1 and the straight line L2 are the optional zone and the dilemma zone”).
As to claim 10, Taguschi teaches the method of claim 1, wherein the defining the second zone comprises defining the second zone based on an area including a new lane segment outside of the upcoming intersection (see fig. 11, para. 119: “before the host vehicle reaches the merging point of the travel path, the inter-vehicle distance between the host vehicle and the preceding vehicle and the inter-vehicle distance between the host vehicle and the succeeding vehicle, and the relative velocities thereof are measured, and the host vehicle is induced to a position and a velocity that make it easy to merge into the main traffic stream. Besides, when the host vehicle turns left at an intersection (movement path changing point), the host vehicle is induced so as not to interfere with an oncoming vehicle. Concretely, in a region of interference, such as a merging point, an intersection, etc., the probability of existence of the vehicle at every predetermined time on the assumption of a constant velocity of traveling, and the gradient of the map in a section in which the probability of existence of the vehicle is high is made steep for suitable evasive induction“; para. 121: “a section where a plurality of travel paths overlap, such as a merging point of travel paths, an intersection, etc., is read from the map database, via the navigation system 18, and behavior of the host vehicle is predicted on the basis of a velocity pattern that is accordingly generated, as shown in FIG. 1 and FIG. 9. In step S102, it is determined whether or not the host vehicle is going to make a lower-priority action to the higher-priority traffic stream when the host vehicle reaches a merging point or an intersection of travel paths. That is, it is determined whether or not the host vehicle performs an action of entering the main-line travel path at the merging point as shown in FIG. 10, or performs an action of turning left at an intersection (turning across the opposing traffic stream) as shown in FIG. 11; examiner interpretation: second zone is defined based on an adjacent lane or a lane in which the vehicle will turn into).
As to claim 11, Taguschi teaches the method of claim 1, wherein the operator instructions are based on at least one of an accelerator position sensor data and button input data (see para. 47:” the vehicle travel control apparatus firstly generates a basic map BM1 for setting a target acceleration/deceleration that corresponds to the accelerator pedal angle and the brake pedal angle, as shown in FIG. 3. In the diagram of FIG. 3, the horizontal axis represents the amount of operation of the accelerator pedal (the accelerator pedal angle) and the amount of operation of the brake pedal (the brake pedal angle), and the vertical axis represents the acceleration/deceleration of the vehicle (the acceleration on the positive side, and the deceleration on the negative side). Incidentally, in the following description, the amount of depression of the accelerator pedal caused by the driver, that is, the amount of operation of the accelerator pedal (the accelerator operation amount), is termed the accelerator pedal angle, and the amount of depression of the brake pedal caused by the driver, that is, the amount of operation of the brake pedal (the brake pedal stroke, or the depression force), is termed the brake pedal angle” ; examiner interpretation: vehicle control device autonomously controls the movement of the vehicle based on the driver amount of pedal depression, i.e. operator instruction”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Lanfranco, U.S. Patent No. 11,192,549.
Taguchi teaches a method and system for controlling an autonomous vehicle, comprising: defining, by the processor, a first zone and a second zone of the upcoming intersection based on the at least one of the type of the intersection, the type of the traffic control device, and the signal of the traffic control device associated with an upcoming intersection (see para. 44-46, dilemma zone and optional zone are defined by the process based on the intersection and the traffic signal); determining, by the processor, a current zone of the vehicle based on the first zone and the second zone and a position of the vehicle (see para. 39-41 and 46-48, vehicle’s zone is determined and control of vehicle is based on the position of the vehicle); and selectively controlling, by the processor, lateral movement and longitudinal movement of the vehicle based on a control method that evaluates the current zone, operator instructions, and autonomous control instructions when controlling the vehicle (see para. 39-41 and 46-48).
	Taguchi does not teach generating, by the processor, display data to display zone information, traffic control device information and control status information to a driver of the vehicle.
	However, Lanfranco teaches generating, by a processor, display data to display zone information, traffic control device information and control status information to a driver of the vehicle (see fig. 5-7 and col. 5 lines 56-col. 6 lines 12: “FIG. 5 shows the information sequence displayed in the ‘Active Warning Signal’ status [5] when this is reached when a red traffic light is detected and at the end of the driver reaction time TR the host motor vehicle has not significantly decelerated and will therefore exceed the higher threshold distance SD1 from the detected traffic light system. FIG. 6 shows the information sequence displayed in the ‘Active Warning Signal’ status [5] when this is reached when an amber traffic light is detected and at the end of the driver reaction time TR the host motor vehicle has not decelerated significantly, the higher distance threshold SD1 will be exceeded but the lower distance threshold SD2 from the detected traffic light system will not be exceeded. Lastly, FIG. 7 shows the information sequence displayed in the ‘Active Warning Signal’ status [5] when this is reached when an amber traffic light is detected and at the end of the driver reaction time TR the host motor vehicle has not decelerated significantly, both the lower distance threshold SD1 and the higher distance threshold SD2 from the detected traffic light will be exceeded, and the subsequent evolution in the “Active Signalling End” status).
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application configure a display in Taguchi as taught by Lanfranco. Motivation to do so comes from the teachings of Lanfranco that doing so would implement safety measure that would assist drivers in avoiding collisions (see Lanfranco, col. 1 lines 40-48).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663